Title: From Thomas Jefferson to Thomas Claxton, 9 June 1805
From: Jefferson, Thomas
To: Claxton, Thomas


                  
                     Th: Jefferson to mr Claxton 
                     
                     Washington June 9. 05
                  
                  As we shall move into the Mamoth room within 2. or 3. days we shall be in immediate want of chairs for it. if therefore you could send a couple of dozen round immediately it would be well. a decent lanthorn is wanting for the middle of the passage upstairs. such as those in the Hall below stairs would be best. also about half a dozen semi-vase lamps to hang against the walls in the passages & stairways. our painter took to drinking a day or two after you went away & never returned. Capt Tingey furnished some others two days ago & they are going on well. the floor cloth for the hall is prepared & will be painted immediately in the Capitol. Accept my best wishes.
               